DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-20 are pending. 
Claims 1-20 are rejected under 35 USC § 103

Information Disclosure Statement
No IDS was submitted with this amendment and hence nothing was considered. 

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.

Applicant argues that Bowen is directed to read disturb-aware write scheduling and data reallocation in SSDs. (Bowen, Abstract.) Bowen describes a write-scheduling approach to map future hot read data to the block having a small read error rate and balance read accesses to involved blocks, through carrying out read reclaim tasks. (Bowen, Page 1, Col. 2, Introduction.) Bowen, however, does not teach or suggest responsive to determining that the data comprises the characteristic that satisfies the threshold criterion, identifying one or more low read disturb pages of the plurality of pages of a target wordline for relocating the data, wherein the target wordline is not adjacent to any of the plurality of wordlines having a high bit error rate, as claimed. First, the write scheduling approach in Bowen pertains to "future hot read data" rather than data that already comprises a characteristic that satisfies a threshold criterion. Second, there is no indication in Bowen that the blocks to which the future hot read data is mapped are associated with a target wordline that is not adjacent to any wordlines having a high bit error rate. Therefore, Bowen cannot be properly interpreted as teaching this feature of the claims.
Examiner disagrees and points to Brown section 3. Brown section 3.1 teaches re-allocating the heavily read data to randomly selected free blocks so that data blocks adjusted by re-allocation may have a (near) unified access count and the effect of read disturb is significantly limited. Brown section 3.4 teaches data reallocation to adaptively group hot read data with cold read data. The motivation is to both unify erasure distribution of SSD blocks and balance read accesses to the blocks for optimally limiting negative effects of read disturb (e.g. read error rate). Grouping hot read data with cold read data indicates putting hot data adjacent to cold data in word-line level and in block level it indicates moving hot read data to blocks having cold read data. Blocks having cold read data indicates the target block (which includes target locations) did not have hot data (i.e. had cold data or was a free block) and cold data has low read disturb count. Hence target location/word-line and target block did not have high bit error rate as per explanation of bit error in spec [0013] “Read disturb is an error condition that can occur when one or more bits are changed during a read operation, causing an increase in raw bit error rate (RBER) for those bits”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al. (US 20180188981 A1) in view of Barndt et al. (US 20180190362 A1) and further in view of Bowen et al. (IEICE Electronics Express, Vol.17, No.8, 1–6 ‘Read disturb-aware write scheduling and data reallocation in SSDs’)


Regarding claim 1 Alavi discloses
A method comprising: 
receiving, by a processing device, a request to perform a data relocation operation on a first wordline of a plurality of wordlines for a memory device, [the memory device comprising a plurality of multi-level memory cells, wherein each multi-level memory cell comprises a plurality of pages] (Alavi: [0020] teaches a system that detects read disturbed blocks and triggers relocation. Alavi [0028] teaches Read Disturb triggering process and illustrates messaging/signaling between a cache manager (CM) 302 (e.g., controller 108), a flash memory interface 304 (e.g., interface 112), a Read Disturb Table 306, and a process 308 for effectively handling determination of Read Disturb, which includes preventing read disturb errors and/or relocating pages or blocks to avoid read disturb errors. So, some processing block in system 300 (which is the contents of SSD, block 104 in Fig. 1) detects and triggers/issues request to perform data relocation of some wordlines/pages and other processing block receive that relocation request and performs the relocation);
determining that the first wordline comprises data stored at one or more high read disturb pages of the plurality of pages (Alavi: [0051] teaches comparing the read access counts to a predefined threshold number of access counts to determine whether to trigger Read Disturb mitigation or prevention processes for physical memory address locations in the NVM corresponding to logical block address. The predefined threshold number to trigger read disturb mitigation/relocation could be such as 4000 read accesses. So, Alavi determines memory locations/pages having high read accesses which corresponds to high read disturb counts);
determining whether the data comprises a characteristic that satisfies a threshold criterion in relation to additional data stored on additional wordlines of the plurality of wordlines;(Alavi: [0006]- [0007] teaches a controller configured to determine when one or more of the stored read access counts exceed a predefined threshold number of access counts and teaches comparing the read access counts to a predefined threshold to determine whether to trigger Read Disturb mitigation for physical memory address locations in the NVM);
responsive to determining that the data comprises the characteristic that satisfies the threshold criterion, identifying one or more low read disturb pages of the plurality of pages of a target wordline for relocating the data (Alavi: [0051] teaches comparing the read access counts to a predefined threshold number of access counts to determine whether to trigger Read Disturb mitigation or prevention processes for physical memory address locations in the NVM corresponding to logical block address. The Read Disturb mitigation or prevention processes includes relocation of pages or blocks in the NVM to a different physical memory address in the NVM which will not cause read disturb related error or failure and includes locations/wordlines which has low read disturb counts. Relocating/storing to low read disturbed location involves identifying the low read disturbed locations. Alavi [0045]-[0046] teaches maintaining Read Disturb Low Access List which is a better way of identifying low read disturbed pages); and
responsive to identifying the one or more low read disturb pages of the target wordline, storing at least a portion of the data at the one or more low read disturb pages of the target wordline.(Alavi: [0051] teaches comparing the read access counts to a predefined threshold number of access counts to determine whether to trigger Read Disturb mitigation or prevention processes for physical memory address locations in the NVM corresponding to logical block address. The Read Disturb mitigation or prevention processes includes relocation of pages or blocks in the NVM to a different physical memory address in the NVM which will not cause read disturb related error or failure and includes locations/wordlines which has low read disturb counts. Relocating to low read disturbed locations is similar to storing to low read disturbed locations). 

Alavi discloses a memory system with read disturbance and mitigating the read disturbance. However Alavi does not explicitly disclose multi-cell memory system. 
Barndt discloses receiving, by a processing device, a request to perform a data relocation operation on a first wordline of a plurality of wordlines for a memory device, the memory device comprising a plurality of multi-level memory cells, wherein each multi-level memory cell comprises a plurality of pages (Barndt: [0025] discloses the pages and wordlines of the memory being addressed using a most significant bit (MSB) and least significant bit (LSB) in the example of a multi-level cell (MLC) NAND construction (i.e., a 2 bit per cell construction also known as MSB and LSB). );
Both Alavi and Barndt represent works within the same field of endeavor, namely data storage devices minimizing read disturb errors. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Alavi in view of Barndt as it represents a combination of known prior art elements according to known methods (memory system of Alavi having multi-level cell as used by Barndt) to yield a better storage system having more capacity (see also Barndt [0025]).

Alavi/Barndt discloses detecting/identifying high and low read disturb locations using threshold value and mitigating/relocating data from high read disturbed locations to safer areas to mitigate failures due to high read disturb errors. It is obvious that read disturb errors will be mitigated if it is moved to locations that will not cause read disturb error and includes low read disturb locations of the NVM. However, Alavi/Barndt did not explicitly state moving data to low read disturbed locations.
Bowen discloses responsive to determining that the data comprises the characteristic that satisfies the threshold criterion, identifying one or more low read disturb pages of the plurality of pages of a target wordline for relocating the data, wherein the target wordline is not adjacent to any of the plurality of wordlines having a high bit error rate (Bowen: Abstract, Introduction last section teaches/proposes a write scheduling approach to map hot read data to the block having a small read error rate. Also teaches data reallocation approach to balance read accesses to involved blocks, through carrying out read reclaim tasks to better cut down negative effects of read disturb caused by frequently reading data on hot blocks. Bowen section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having small read error rate and locations having cold data indicates locations/wordlines having low read disturbances. Moving data to low read disturbed locations/pages involves identifying low read disturbed pages and storing it there.
Brown section 3.1 teaches re-allocating the heavily read data to randomly selected free blocks so that data blocks adjusted by re-allocation may have a (near) unified access count and the effect of read disturb is significantly limited. Brown section 3.4 teaches data reallocation to adaptively group hot read data with cold read data. The motivation is to both unify erasure distribution of SSD blocks and balance read accesses to the blocks for optimally limiting negative effects of read disturb (e.g. read error rate). Grouping hot read data with cold read data indicates in wordline level putting hot data adjacent to cold data and in block level it indicates moving hot read data to blocks having cold read data. Blocks having cold read data indicates the target block (which includes target locations) did not have hot data (i.e. had cold data or was a free block) and cold data has low read disturb count. Hence target location/wordline and target block did not have high bit error rate as per explanation of bit error in spec [0013] “Read disturb is an error condition that can occur when one or more bits are changed during a read operation, causing an increase in raw bit error rate (RBER) for those bits”.).
Alavi/Barndt and Bowen represent works within the same field of endeavor, namely data storage devices minimizing read disturb errors. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Alavi/Barndt in view of Bowen as it represents a combination of known prior art elements according to known methods (mitigating read disturb errors in Alavi/Barndt by moving data to locations/blocks having low read error (i.e. low read disturbed locations) as used by Bowen) to yield a better storage system serving more reliable data for longer life time (see also Bowen abstract, introduction last section, section 3.4).
Regarding claim 14, this is the system claim corresponding to the method claim 1, and is rejected for the same reasons mutatis mutandis.

Regarding claim 2 Alavi/Barndt/Bowen discloses:
 	The method of claim 1, wherein the data relocation operation comprises at least one of a garbage collection operation or a folding operation (Bowen: [0018]-[0020], [0028] and [0041] teaches data relocation to mitigate/prevent errors due to read disturbance. Relocating valid data from an area is part of garbage collection to reclaim the area which now do not have useful data. Bowen section 2 teaches avoiding data corruption due to read disturbs by a process of read reclaim (RR) done in partially read-disturbed blocks where read reclaim migrates all valid data in the disturbed block to a free block, and then reclaim the disturbed ones. Moving valid data from disturbed blocks to free blocks and reclaiming the disturbed blocks is similar to garbage collection). 

Regarding claim 3 Alavi/Barndt/Bowen discloses:
The method of claim 1, wherein the one or more high read disturb pages have suffered more read disturb than the one or more low read disturb pages (Applicant used the term high read disturb pages for pages that is effected by high number of read disturbances and low read disturbed pages having low read disturbances. Bowen section 3.4 uses hot read data and cold read data to point the same thing and Alavi [0032] compares error counts against predefined threshold to identify high read disturb and not high (i.e. low) read disturb locations/pages/blocks. Since high read disturbed blocks has higher error count, those locations suffer more than low read disturbed area.). 
Regarding claim 15, this is the system claim corresponding to the method claim 3, and is rejected for the same reasons mutatis mutandis.

	Regarding claim 4 Alavi/Barndt/Bowen discloses:
	The method of claim 1, wherein determining whether the data comprises the first characteristic that satisfies the threshold criterion comprises:
identifying a second wordline of the plurality of wordlines, wherein the second wordline is adjacent to the first wordline (Alavi: [0032], [0047] teaches a process identifying and providing Read Disturb Status indicating either a good read status or a read failure for those potentially affected nearby pages (or blocks) and is indicated by a message. Nearby pages include a wordline (can be termed as second wordline) next to high read disturb location (which can be termed as first wordline)); and
identifying a third wordline of the plurality of wordlines, wherein the third wordline is adjacent to the first wordline, and wherein the first wordline is between the second wordline and the third wordline (Alavi: [0032], [0047] teaches a process identifying and providing Read Disturb Status indicating either a good read status or a read failure for those potentially affected nearby pages (or blocks) and is indicated by a message. Nearby pages include a wordline (can be termed as third wordline) next to high read disturb location (which can be termed as first wordline). Since second and third wordline can be next to first wordline, the first wordline needs to be in between second and third wordline.).
Regarding claim 16, this is the system claim corresponding to the method claim 4, and is rejected for the same reasons mutatis mutandis.

	Regarding claim 5 Alavi/Barndt/Bowen discloses:
	The method of claim 4, further comprising:
determining a first bit error rate associated with at least a portion of the memory cells of the first wordline (Barndt [0032] discloses comparing victim error level with aggressor error level and if the number of bits in error for the victim is over twice the number of bits in error of the aggressor (e.g., E.sub.v/E.sub.a>2), then the likelihood of Read Disturb is high and a Read Disturb may be determined. Location/wordline having high read disturb indicates first wordline.);
determining a second bit error rate associated with at least a portion of the memory cells of the second wordline (Barndt [0032] discloses comparing victim error level with aggressor error level and if the number of bits in error for the victim is over twice the number of bits in error of the aggressor (e.g., E.sub.v/E.sub.a>2), then the likelihood of Read Disturb is high and a Read Disturb may be determined. If victim bit error is not greater than aggressor bit error then the corresponding location/wordline is not high read disturb indicates second/third wordline.);
determining a third bit error rate associated with at least a portion of the memory cells of the third wordline (Barndt [0032] discloses comparing victim error level with aggressor error level and if the number of bits in error for the victim is over twice the number of bits in error of the aggressor (e.g., E.sub.v/E.sub.a>2), then the likelihood of Read Disturb is high and a Read Disturb may be determined. If victim bit error is not greater than aggressor bit error then the corresponding location/wordline is not high read disturb indicates second/third wordline.);
determining whether the second bit error rate and the third bit error rate satisfy a threshold criterion associated with a high read disturb condition (Barndt [0032] discloses comparing victim error level with aggressor error level and if the number of bits in error for the victim is over twice the number of bits in error of the aggressor (e.g., E.sub.v/E.sub.a>2), then the likelihood of Read Disturb is high and a Read Disturb may be determined. If victim bit error is not greater than aggressor bit error then the corresponding location/wordline is not high read disturb. This victim indicates second/third wordline. Barndt: [0031], [0033] discloses comparing victim error level with threshold values to determine high read disturb condition.);
responsive to determining that the second bit error rate and the third bit error rate satisfy the threshold criterion, determining whether the first bit error rate satisfies the threshold criterion (Barndt [0032] discloses comparing victim error level with aggressor error level and if the number of bits in error for the victim is over twice the number of bits in error of the aggressor (e.g., E.sub.v/E.sub.a>2), then the likelihood of Read Disturb is high and a Read Disturb may be determined. If victim bit error is not greater than aggressor bit error then location/wordline is not high read disturb indicates second/third wordline. Barndt: [0031], [0033] discloses comparing victim error level with threshold values and Barndt [0032] discloses determining high read disturb condition based on error count comparison.); and
responsive to determining that the first bit error rate does not satisfy the threshold criterion, determining that the first wordline comprises data with the characteristic (Barndt [0032] discloses comparing victim error level with aggressor error level and if the number of bits in error for the victim is over twice the number of bits in error of the aggressor (e.g., E.sub.v/E.sub.a>2), then the likelihood of Read Disturb is high and a Read Disturb may be determined. If victim bit error is not greater than aggressor bit error then location/wordline is not high read disturb indicates second/third wordline. Barndt: [0031], [0033] discloses comparing victim error level with threshold values and Barndt [0032] discloses not determining high read disturb condition because error rate does not satisfy threshold condition.).
Regarding claim 17, this is the system claim corresponding to the method claim 5, and is rejected for the same reasons mutatis mutandis.

	Regarding claim 6 Alavi/Barndt/Bowen discloses:
	The method of claim 1, whether the data comprises the characteristic that satisfies the threshold criterion comprises:
determining a read count associated with the first wordline, wherein the read count comprises an indication of a number of host read operations performed on the memory cells of the first wordline (Alavi: [0018], [0031] discloses counting host read accesses while determining read disturbance of some locations like first wordline.);
determining whether the read count satisfies a read threshold criterion associated with a highly read data condition (Alavi: [0032] discloses determining when the access count stored in the Read Disturb Table 306 reaches a predefined threshold, which indicates the likelihood of Read Disturb errors occurring due to a particular number of page accesses as indicated with block 322.); and
responsive to determining that the read count satisfies the read threshold criterion, determining that the first wordline comprises data with the characteristic (Alavi: [0032] discloses determining and mitigating read disturb effect when the relevant threshold has been detected.).
Regarding claim 18, this is the system claim corresponding to the method claim 6, and is rejected for the same reasons mutatis mutandis.

	Regarding claim 7 Alavi/Barndt/Bowen discloses:
The method of claim 1, further comprising:
identifying one or more additional low read disturb pages of an additional target wordline (Bowen: Abstract, Introduction last section teaches/proposes a write scheduling approach to map hot read data to the block having a small read error rate. Bowen section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having small read error rate and locations having cold data indicates locations/wordlines having low read disturbances. Moving data to low read disturb pages involves identifying low read disturb pages.); and
storing an additional portion of the data at the one or more additional low read disturb pages of the additional target wordline (Bowen: Abstract, Introduction last section teaches/proposes a write scheduling approach to map hot read data to the block having a small read error rate. Bowen section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having small read error rate and locations having cold data indicates locations/wordlines having low read disturbances. Moving data to low read disturb pages is similar to storing data to low read disturb pages.).
Regarding claim 19, this is the system claim corresponding to the method claim 7, and is rejected for the same reasons mutatis mutandis.

Regarding claim 8 Alavi/Barndt/Bowen discloses:
The method of claim 1, further comprising:
identifying a second target wordline, wherein the second target wordline is adjacent to the target wordline (Alavi: [0032], [0047] teaches a process identifying and providing Read Disturb Status indicating either a good read status or a read failure for those potentially affected nearby pages (or blocks) and is indicated by a message. Nearby pages include a wordline (can be termed as second or third wordline) next to high read disturb location (which can be termed as first wordline));
determining a bit error rate associated with at least a portion of the memory cells of the second target wordline (Barndt: [0031], [0033] discloses comparing victim error level with threshold values to determine high read disturb condition. Comparing victim error level involves determining victim bit error rate. Victim includes second target wordline and third target wordline or other wordlines nearby the aggressor.);
determining whether the bit error rate satisfies a threshold criterion associated with a high error rate condition (Barndt: [0031], [0033] discloses comparing victim error level with threshold values to determine high read disturb condition.); and
responsive to determining that the bit error rate satisfies the threshold criterion, identifying one or more additional low read disturb pages of an additional target wordline for relocating the data, wherein the additional target wordline is not adjacent to the second target wordline (Bowen: section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having cold data indicates locations/wordlines having low read disturbances. Migrating hot data (second target wordline) indicates it is moved to a location away from current location and hence is not adjacent to its current location and hence is not adjacent to the other target wordline (original location of the two target wordline was adjacent to each other). Moving hot data to two cold read data block indicates identifying one or more additional low read disturb data block.).
Regarding claim 20, this is the system claim corresponding to the method claim 8, and is rejected for the same reasons mutatis mutandis.

Regarding claim 9 Alavi/Barndt/Bowen discloses:
A method comprising:
receiving, by a processing device, a request to write data to a memory device, wherein the request comprises an indication that the data has a characteristic, and wherein the memory device comprises a plurality of multi-level memory cells, and wherein each multi-level memory cell comprises a plurality of pages (Alavi: [0020] teaches a system that detects read disturbed blocks and triggers relocation. Alavi [0028] teaches Read Disturb triggering process and illustrates messaging/signaling between a cache manager (CM) 302 (e.g., controller 108), a flash memory interface 304 (e.g., interface 112), a Read Disturb Table 306, and a process 308 for effectively handling determination of Read Disturb, which includes preventing read disturb errors and/or relocating pages or blocks to avoid read disturb errors. So, some processing block in system 300 (which is the contents of SSD, block 104 in Fig. 1) detects and triggers/issues request to perform data relocation of some wordlines/pages and other processing block receive that relocation request and performs the relocation. Applicant defines ’data having characteristic’ in spec [0046] as highly read data. Having read disturb error in Alavi’s data indicates the data has similar characteristic. Barndt: [0025] discloses the pages and wordlines of the memory being addressed using a most significant bit (MSB) and least significant bit (LSB) in the example of a multi-level cell (MLC) NAND construction (i.e., a 2 bit per cell construction also known as MSB and LSB). );
identifying, by the processing device, a target wordline of a plurality of wordlines for the memory device in view of the characteristic , wherein the target wordline is not adjacent to any of the plurality of wordlines having a high bit error rate (Alavi: [0051] teaches comparing the read access counts to a predefined threshold number of access counts to determine whether to trigger Read Disturb mitigation or prevention processes for physical memory address locations in the NVM corresponding to logical block address. The predefined threshold number to trigger read disturb mitigation/relocation could be such as 4000 read accesses. So, Alavi determines memory locations/pages having high read accesses (which indicates the characteristic of the data).
Brown section 3.1 teaches re-allocating the heavily read data to randomly selected free blocks so that data blocks adjusted by re-allocation may have a (near) unified access count and the effect of read disturb is significantly limited. Brown section 3.4 teaches data reallocation to adaptively group hot read data with cold read data. The motivation is to both unify erasure distribution of SSD blocks and balance read accesses to the blocks for optimally limiting negative effects of read disturb (e.g. read error rate). Grouping hot read data with cold read data indicates in wordline level putting hot data adjacent to cold data and in block level it indicates moving hot read data to blocks having cold read data. Blocks having cold read data indicates the target block (which includes target locations) did not have hot data (i.e. had cold data or was a free block) and cold data has low read disturb count. Hence target location/wordline and target block did not have high bit error rate as per explanation of bit error in spec [0013] “Read disturb is an error condition that can occur when one or more bits are changed during a read operation, causing an increase in raw bit error rate (RBER) for those bits”);
selecting one or more low read disturb pages of the plurality of pages of the target wordline (Bowen: Abstract, Introduction last section teaches/proposes a write scheduling approach to map hot read data to the block having a small read error rate. Also teaches data reallocation approach to balance read accesses to involved blocks, through carrying out read reclaim tasks to better cut down negative effects of read disturb caused by frequently reading data on hot blocks. Bowen section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having small read error rate and locations having cold data indicates locations/wordlines having low read disturbances. Moving data to low read disturbed locations/pages involves identifying low read disturbed pages); and
storing at least a portion of the data at the one or more low read disturb pages of the target wordline (Bowen: Abstract, Introduction last section teaches/proposes a write scheduling approach to map hot read data to the block having a small read error rate. Also teaches data reallocation approach to balance read accesses to involved blocks, through carrying out read reclaim tasks to better cut down negative effects of read disturb caused by frequently reading data on hot blocks. Bowen section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having small read error rate and locations having cold data indicates locations/wordlines having low read disturbances. Moving data to low read disturbed locations/pages involves storing it there).

	Regarding claim 10 Alavi/Barndt/Bowen discloses:
	The method of claim 9, wherein the one or more low read disturb pages have suffered less read disturb than one or more high read disturb pages of the plurality of pages (Applicant used the term high read disturb pages for pages that is effected by high number of read disturbances and low read disturbed pages having low read disturbances. Bowen section 3.4 uses hot read data and cold read data to point the same thing and Alavi [0032] compares error counts against predefined threshold to identify high read disturb and not high (i.e. low) read disturb locations/pages/blocks. Since high read disturbed blocks has higher error count, those locations suffer more than low read disturbed area.). 

	Regarding claim 11 Alavi/Barndt/Bowen discloses:
The method of claim 9, wherein identifying the target wordline comprises: 
identifying a first wordline of the plurality of wordlines (Alavi: [0020] teaches a system that detects read disturbed blocks and triggers relocation. Detecting read disturbed block is similar to identifying first wordline.);
determining a first bit error rate associated with at least a portion of the memory cells of the first wordline (Barndt [0032] discloses comparing victim error level with aggressor error level and if the number of bits in error for the victim is over twice the number of bits in error of the aggressor (e.g., E.sub.v/E.sub.a>2), then the likelihood of Read Disturb is high and a Read Disturb may be determined. Location/wordline having high read disturb indicates first wordline.);
determining whether the first bit error rate satisfies a threshold criterion associated with a high error rate condition (Barndt: [0031], [0033] discloses comparing victim error level with threshold values to determine high read disturb condition); and
responsive to determining that the bit error rate does not satisfy the threshold criterion, selecting the first wordline as the target wordline for storing the data (Barndt: [0031], [0033] discloses comparing victim error level with threshold values and Barndt [0032] discloses not determining high read disturb condition if error rate does not satisfy threshold condition. Determining not high read disturb page/block indicates it is a low read disturbed page/block and can be target of storing data from high read disturbed locations.).

	Regarding claim 12 Alavi/Barndt/Bowen discloses:
	The method of claim 11, further comprising:
identifying a second wordline of the plurality of wordlines, wherein the second wordline is adjacent to the first wordline (Alavi: [0032], [0047] teaches a process identifying and providing Read Disturb Status indicating either a good read status or a read failure for those potentially affected nearby pages (or blocks) and is indicated by a message. Nearby pages include a wordline (can be termed as second or third wordline) next to high read disturb location (which can be termed as first wordline));
determining a second bit error rate associated with at least a portion of the memory cells of the second wordline (Barndt: [0031], [0033] discloses comparing victim error level with threshold values to determine high read disturb condition. Comparing victim error level involves determining victim bit error rate. Victim includes second target wordline and third target wordline or other wordlines nearby the aggressor.);
determining whether the second bit error rate satisfies the threshold criterion condition (Barndt: [0031], [0033] discloses comparing victim error level with threshold values to determine high read disturb condition.); and
responsive to determining that the second bit error rate satisfies the threshold criterion, identifying an additional target wordline for storing the data, wherein the additional wordline is not adjacent to the second wordline (Bowen: section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having cold data indicates locations/wordlines having low read disturbances. Migrating hot data (second target wordline) indicates it is moved to a location away from current location and hence is not adjacent to its current location and hence is not adjacent to the other target wordline (original location of the two target wordline was adjacent to each other)).

Regarding claim 13 Alavi/Barndt/Bowen discloses:
The method of claim 9, further comprising:
identifying one or more additional low read disturb pages of an additional target wordline (Bowen: section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having cold data indicates locations/wordlines having low read disturbances. Migrating hot data (second target wordline) indicates it is moved to a location away from current location and hence is not adjacent to its current location and hence is not adjacent to the other target wordline (original location of the two target wordline was adjacent to each other). Moving hot data to two cold read data block indicates identifying one or more additional low read disturb data block.); and
storing an additional portion of the data at the one or more additional low read disturb pages of the additional target wordline (Bowen: section 3.4 teaches identifying blocks, which contain hot read data needing to be migrated and splits the hot read data into two parts, and moves them onto two susceptible blocks that may have certain cold read data. Locations having cold data indicates locations/wordlines having low read disturbances. Migrating hot data hot data to multiple cold data block indicates storing the hot data to the one or more additional low read disturbed locations/pages.).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email is Mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138